DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed September 30, 2021.

Election/Restrictions
1.	Applicant’s election without traverse of Claim 27 in the reply filed on September 30, 2021 is acknowledged.

Status of Claims
2.	Claims 27 and 32-38 are pending and currently under consideration for patentability.  
Claims 32-38 are newly added and Claims 1-19 are cancelled as of the September 30, 2021 claim amendment.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on August 30, 2018 and September 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 27 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claims 27, 35 and 38 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, as long as structure X is considered to be “close by or nearby” structure Y - structure X will be reasonably interpreted as being “near” structure Y.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 27, 32-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vitaris et al. (US PGPUB 2011/0313339).

7.	With regard to claim 27, Vitaris discloses a negative pressure wound therapy apparatus (NPWT apparatus, 10; Fig. 1; abstract), comprising: a wound dressing (12) comprising: a wound contact layer (18) configured to be positioned in contact with a wound (‘w’; [0027-0028]); an absorbent layer and/or transmission layer (wound filler, 20) over the wound contact layer ([0029]); and a cover layer (24) configured to cover and form a seal over the wound contact layer (18) and the absorbent layer and/or transmission layer (20; [0030]), wherein the cover layer (24) comprises an aperture (Fig. 1; [0031-0032]); and a fluidic connector (vacuum port, 30) is positioned over the aperture in the cover layer (24; [0031-0032]).

	In a separate embodiment (Figs. 12A-12C), Vitaris discloses that the wound dressing (12) can comprise a triangular shape (dressing, 800), having three sides and three corners (Figs. 12A-12C); the dressing (800) including a wound contact layer (dressing layer, 802), a transmission layer (delivery layer, 806) and a cover layer (backing layer, 804); wherein the cover layer (804) has an aperture positioned near (not far from/close by) an edge of the triangular shaped dressing (800); and the fluidic connector (seen connected to fluid conduit, 36) is positioned over the aperture in the cover layer (804) near (not far from/close by) the edge of the triangular shaped dressing (800; [0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the dressing disclosed by Vitaris to be triangularly shaped, similar to the separate embodiment of Figures 12A-12C disclosed by Vitaris, in order to allow for the dressing to conform to contours of an irregular body part, as suggested by Vitaris in paragraph [0064].

8.	With regard to claim 32, Vitaris, as modified by the alternate embodiment (Figs. 12A-12C) of Vitaris above, discloses that the absorbent layer and/or transmission layer (806) comprises a triangular shape ([0064]).

9.	With regard to claim 33, Vitaris discloses that the cover layer (24) and wound contact layer (18) are larger than the absorbent layer and/or the transmission layer (20; Fig. 1) to provide a perimeter that extends beyond an edge of the absorbent layer and transmission layer (20), wherein the cover layer (24) and wound contact layer (18) are sealed at the perimeter enclosing the absorbent layer and/or the transmission layer (20; Fig. 1; [0030]).

In a separate embodiment (Figs. 12A-12C), Vitaris discloses that the wound dressing (12) can comprise a triangular shape (800), wherein the wound contact layer (802), and the cover layer (804are triangular shape ([0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the wound contact and cover layers disclosed by Vitaris to be triangularly shaped, similar to the separate embodiment of Figures 12A-12C disclosed by Vitaris, in order to allow for the dressing to conform to contours of an irregular body part, as suggested by Vitaris in paragraph [0064].

10.	With regard to claim 34, Vitaris, as modified by the alternate embodiment (Figs. 12A-12C) of Vitaris above, discloses that the three sides of the wound dressing (800) have a constant curvature along their length (Figs. 12B-12C; [0064]).


11.	With regard to claim 35, Vitaris, as modified by the alternate embodiment (Figs. 12A-12C) of Vitaris above, discloses that the fluidic connector (shown connected to 36 in Fig. 12A; equivalent to 30 of Fig. 1) is positioned near (not far from/close by) the edge of one of the three sides of the wound dressing (800; [0064]).

12.	With regard to claim 36, Vitaris discloses that the fluidic connector (30) is configured to communicate negative pressure (via vacuum, 50 and tubing, 36; Fig. 1) to the wound dressing (12; [0031]).

With regard to claim 38, Vitaris fails to explicitly disclose, within the same embodiment, that the dressing (12) is sized and configured to cover one or more post-surgical breast wounds, wherein at least one of the sides of the triangular shaped dressing is configured to be aligned parallel to an incision on the lower portion of the breast and a corner of the triangular shaped wound dressing is configured to be positioned near an incision around the areola of the patient.
	However, in the alternate embodiment (Figs. 12A-12C), a triangular shaped dressing (800) is disclosed as being of a size and configurations to be fully capable of covering one or more post-surgical breast wounds, wherein at least one of the sides of the triangular shaped dressing (800) is fully capable of being aligned parallel to an incision on the lower portion of the breast and a corner of the triangular shaped wound dressing (800) is fully capable of being positioned near an incision around the areola of the patient ([0064]).  In paragraph [0064], Vitaris also discloses that the triangular shape of dressing (800) allows for the dressing to conform to contours of irregularly shaped body parts.
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape and placement location of the dressing disclosed by Vitaris to be triangular, similar to that disclosed by Vitaris in embodiments of Figs. 12A-12C, in order to allow for the dressing to conform to contours of irregular body parts, as suggested by Vitaris in paragraph [0064].  Furthermore, one having ordinary skill in the art realizes that wound dressings are useful for post-surgical breast wound drainage/therapy - and also understands that the contours of a woman’s breasts may be irregularly shaped and would benefit from the triangularly shaped dressing disclosed by Vitaris. 

14.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vitaris, as applied to claim 27 above, in further view of Smith et al. (US PGPUB 2015/0231021).

With regard to claim 37, Vitaris is silent in regard to a Y-connector configured to provide fluid communication between the wound dressing and fluidic connector and a second wound dressing and second fluidic connector and a negative pressure source.
	However, Smith discloses a method and system to evacuate one or more dressings using two or more vacuum pumps (abstract), and notes that some negative pressure wound therapy systems utilize Y-connectors configured to provide fluid communication between a first wound dressing, a second wound dressing and a negative pressure source ([0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fluid connector disclosed by Vitaris to include a Y-connector, similar to that disclosed by Smith, in order to allow for the negative pressure wound therapy system to fluidly couple a negative pressure source to more than one tissue site, so that multiple wounds may be treated simultaneously, as suggested by Smith in paragraph [0039].

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hartwell et al. (US PGPUB 2014/0350494) discloses tissue healing.
	Schultz (US 5,960,795) discloses a wound covering device.
	Lorenzo (US PGPUB 2005/0004501) discloses a comfort bandage.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J MENSH/
Examiner, Art Unit 3761